Citation Nr: 0836760	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition/colitis, claimed as secondary to service-connected 
residuals of a cervical spine injury.

2.  Entitlement to service connection for bilateral leg 
arthritis, claimed as secondary to service-connected 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who had periods of active duty for 
training and inactive duty training (ACDUTRA and INACDUTRA), 
including in April 1975.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2007, these matters were remanded to provide the veteran 
mandated notice.


FINDINGS OF FACT

1.  It is not shown that any diagnosed stomach disability was 
caused or aggravated by the veteran's service-connected 
cervical spine disability.

2.  It is not shown that the veteran has a bilateral leg 
disability (to include arthritis), or that any such 
disability may have been caused or aggravated by his service 
connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Secondary service connection for a stomach 
disability/colitis is not warranted.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.310 (2007).

2.  Secondary service connection for bilateral leg arthritis 
is not warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Pursuant to the November 2007 Board remand, via a January 
2008 letter, the veteran was informed of the evidence and 
information necessary to substantiate his secondary service 
connection claims, the information required of him to enable 
VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claim.  Although complete VCAA notice was not provided to the 
veteran prior to the initial adjudication in these matters, 
he has had ample opportunity to supplement the record and to 
participate in the adjudicatory process following notice.  
The claims were reajudicated after all essential notice was 
given (and after he had opportunity to respond).  See July 
2008 supplemental statement of the case.  He is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process.
While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Hence, he is not prejudiced by the timing of such notice.  
Notably, the January 2008 letter provided such notice.

The veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent postservice treatment 
records.  He has not identified any pertinent evidence that 
remains outstanding.  The veteran's representative asserts 
that the case should be remanded for VA examinations to 
secure medical opinions.  The Board has considered whether VA 
examinations are necessary.  Because these are strictly 
secondary service connection claims, and because there is no 
evidence of record that suggests the claimed disabilities 
might have been caused or aggravated by the service connected 
cervical spine disability (or that the veteran has a 
bilateral, chronic leg disability), the Board finds that a VA 
examination to determine whether there is a nexus between the 
service connected cervical spine disability and the claimed 
disabilities is not necessary.  See 38 C.F.R. § 3.159 (c)(4).  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of these claims.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303.  Disability 
that is proximately due to or the result of a service-
connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  

The three threshold requirements that must be met to 
substantiate a claim of secondary service connection are: (1) 
Competent (medical diagnosis) evidence of current disability; 
(2) evidence of a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disability and the disability for which secondary service 
connection is claimed.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Stomach condition:

It is neither shown, nor alleged, that a stomach disorder was 
incurred or aggravated in service.  This claim is strictly 
one of secondary service connection.  

Service connection has been established for residuals of a 
cervical spine injury.  VA treatment records dated in 1984 
include a September 1984 report noting the veteran complained 
of stomach ulcers.  On November 1984 VA examination, he 
complained of an upset stomach related to anxiety.  VA 
treatment records in the file, extending from March 2000 to 
May 2008, are silent for complaints of, or treatment for, 
ulcerative colitis; however records from 2002 to 2003 do note 
complaints and treatment for stomach soreness and abdominal 
pain.  June 2004 colonoscopy revealed small erosions and 
ulcers in the small intestine and a hiatal hernia.

As was noted above, there are three threshold requirements 
that must be met to substantiate a claim of secondary service 
connection.  The first two of these requirements (as listed 
above) are met; there are clinical notations of small 
erosions and ulcers and a diagnosis of hiatal hernia, and the 
veteran has a service connected cervical spine disability.  
However, there is no competent (medical) evidence of record 
that shows, or even suggests that there is, or might be. a 
nexus between the stomach disabilities and the service-
connected cervical spine disability.  The veteran's own 
assertions that his stomach disabilities are related to his 
service connected cervical spine disability are not competent 
evidence.  As a layperson, he is not competent to offer an 
opinion regarding medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-45 (1992).  

Bilateral leg arthritis:

The veteran's STRs are silent for complaint, symptom, or 
diagnosis of bilateral leg arthritis, and it is neither shown 
nor alleged that such disability was incurred or aggravated 
in service.  This claim, likewise, is strictly one of 
secondary service connection.  It is again noteworthy that 
service connection has been established for a cervical spine 
disability.

VA treatment records from March 2000 to May 2008 include 
records which show complaints and treatment for bilateral leg 
muscle cramps; however, they do not show a finding or 
diagnosis of leg arthritis.

The threshold question that must be addressed in this matter 
(as with any claim seeking service connection) is whether the 
veteran actually has the disability for which service 
connection is sought.  In the absence of proof of a present 
disability, there is no valid claim [of service connection].  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There evidentiary record does not show a medical diagnosis 
(or clinical/x-ray finding) of leg arthritis.  The veteran 
was specifically advised that to establish service connection 
for a claimed disability, as a threshold requirement he must 
show he actually has such disability.  He has not submitted 
any medical evidence that he has arthritis of either leg, nor 
has he identified any treatment provider who might 
substantiate that he has any such disability.  Consequently 
there is no valid claim of service connection for bilateral 
leg arthritis.

Because there is no competent evidence of (or even 
suggesting) that there is a nexus between any stomach 
disability and the veteran's service-connected cervical spine 
disability, and because there is no competent evidence that 
the veteran has bilateral leg arthritis, the preponderance of 
the evidence is against the claims of secondary service 
connection for such disabilities.  Accordingly, they must be 
denied.


ORDER

Secondary service connection for colitis/stomach disability 
is denied.

Secondary service connection for bilateral leg arthritis is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


